Title: Decision on the Sentence of Henry Muhlenberg, 31 March 1804
From: Jefferson, Thomas
To: 


          
          The sentence against Capt. Muhlenberg appears to be of an extraordinary degree of severity. desirous of a short absence, & at a small distance, from his post, he asked Capt Gregg, his commanding officer, if there was any necessity for his attending roll-calling? Capt. Gregg replied there was not, as there would be no roll-calling with arms. No particular form of words being prescribed for a permission to be absent, whatever words in common understanding amount to that, are sufficient. and are not these words, to every common understanding, equivalent to a permission? and had they not been so, of what was he guilty? of going 9. or 10. rods to get a supper when he had neither breakfasted nor dined, leaving a commissioned officer in his place, and himself within call of a centinel.
          The general order delivered by Lieutt. Bomar appears not to affect the case; because it was neither formally published, nor substantially disobeyed by an absence at 50. yards distance only, and that opinion generally and previously delivered by those present; and it seems on his return to have been followed by an express permission from Capt Gregg to leave the fort
          
          Dismission therefore & the dishonour flowing from that appear a rigorous punishment indeed. the disproportion between the fact & the sentence may excite a supposition that there was something in the case not appearing in the record which led to this severity. but the record is all we have to go by, and on that I cannot in my conscience direct the sentence to be carried into execution, but must disapprove of it.
          
            Th: Jefferson 
            Mar. 31. 04.
          
        